DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. § 112(b) been considered but are moot because the 03/22/2022 claim amendments to the claims have overcome some of the 35 U.S.C. 112(b) rejections of the 12/22/2021 Office Action but have resulted into new 35 U.S.C. 112(b) rejections.

The claims have been amended to no longer claim “a DLL module” which was interpreted to invoke 35 U.S.C 112(f) and was rejected under 35 U.S.C. 112(b) as being indefinite for not disclosing the corresponding PLL module structure.  The currently claimed “a Delay Locked Loop (DLL) compensation circuit” is not interpreted as invoking 35 U.S.C. 112(f) because the “circuit” is a structural term.

Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of at least independent claim 1 have been considered but are moot because the new ground of rejection (necessitated by the 03/22/2022 amendment).

Drawings
The drawings were received on 03/22/2022 (they include Fig. 2 of good quality) .  These drawings are acceptable and have been entered.

Claim Objections
Claims 1, 3-7 are objected to because of the following informalities:  
Claim 1, lines 18-19 the recited “wherein DLL compensation circuit consists of consists of” should be “wherein the DLL compensation circuit consists of”.

Claim 1, lines 14-15 the recited “a dual-input PLL module of the n dual-input PLLs” should be “a dual-input PLL of the n dual-input PLLs”.

Claim 1, line 15 the recited “IC chip” should be “IC chips”.

Dependent claims 3-7 are also objected to since they depend on objected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to claim “the dual-input PLL 

The above amendment is not supported by the original disclosure.  
The  “stellate coupled structure”, is shown in Fig. 1(a), [0018], first half of [0023], [0024] disclose: “the dual-input PLL stellate coupled structure connects n dual-input PLLs through chain closure, which mutually transmit one quarter of local oscillator signals for interlocking to achieve synchronization of the on-chip local oscillator signal
The “butterfly-shaped coupled structure” is shown in Fig. 1(b) at least [0018], second half of [0023], [0025] of the instant application specification, disclose “…butterfly-shaped coupled structure connects m dual-input PLLs by lumping and the local oscillator signals on each IC chip in a chip are synchronized by given reference signals” . 

Applicant has amended claim 1 to claim “the dual-input PLL ….” but the original disclosure (as pointed out above) discloses the above structure being part of the dual-input PLL stellate coupled structure and not the butterfly-shaped coupled structure as amended.

Regarding the amended “the dual-input PLL stellate the original disclosure discloses the above structure as being part of the dual-input PLL butterfly-shaped coupled structure and not the stellate one as amended.

Lines 14-29 of claim 1 (based on the portions of the disclosure cited above) claim components/arrangements of the “stellate coupled structure and not the “butterfly-shaped coupled structure” as currently claimed.  

Based on an analysis similar to that performed above for claim 1, the limitations of claim 3 match what is disclosed for the “butterfly-shaped coupled structure” and not the currently claimed “stellate coupled structure”.
Also, for the “butterfly-shaped coupled structure”, the claimed DLL compensation circuits are outside ([0025]) and not in the IC chip as currently claimed.

Dependent claims 4-7 are also rejected since they depend on rejected claim/claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 the recited “and PLLs are coupled with each other via a single 
wire”, it is unclear which PLLs the “and PLLs” refers to or how the “and PLLs” relate to previous limitations of claim 1.  
Claim 1, lines 4-5 and lines 11-13 recite “and PLLs are coupled with each other via a single wire” and “a transmission wire based on a left-handed material is used for interconnection between the dual-input PLLs”. The relation between the “single wire” and the “a transmission wire” is unclear. Does Applicant intend to claim the same wire  or different wires for the coupling and interconnections between the PLLs?

Claim 1 claims “a dual-input Phase-Locked Loop (PLL) stellate coupled structure or a dual-input PLL butterfly-shaped structure” but not PLLs.


Claim 3, lines 3-4, 6 recite “and a PLL module are in the IC chip, and DLL compensation circuits are in the IC chip” and “each IC chip”.
It is unclear what the relation between the claimed “a PLL module” and the “m dual-input PLLs” (of the stellate coupled structure” is.
Also the “in the IC chip” is indefinite because it is unclear which IC chip it refers to. Claim 1 preamble claims “An on-chip” and line 3 claims “multiple IC chips”.
The claimed “each IC chip” of line 6 appears to contradict the already claimed “in the IC chip”.

Claim 3, line 12 what is attempted to be claimed by “PLL1, PLL2 and PLLm” of the stellate structure should be spelled out similar to the last paragraph of claim 1.  PLL1, PLL2, PLLm should be linked to the m dual-input PLLs of the stellate coupled structure.
 
Dependent claims 4-7 are also rejected since they depend on rejected claim/claims above.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lye et al. (U.S. 9,225,507) in view of Gallagher et al. (U.S. 2017/0054491) and JP 2013-017067A (cited in the 12/09/2021 IDS and machine language translation relied upon).
With respect to claim 1, as best understood, Lye discloses: An synchronous self-repairing system based on a low-frequency reference signal for synchronization of local oscillator signals of multiple IC chips (column 14, lines 33-43,  LO clock synchronization of multiple integrated circuits on a PCB (also column 14, lines 25-27) and “that cross multiple integrated circuits on one PCB” e.g. Fig. 10 or Fig. 11 and Fig. 16 used for more than 2 integrated circuits (paths, column 12, lines 43-46) of Fig. 10, 11 (column 14, lines 22-36, 61-67, column 15, lines 1-9.  Regarding the claimed low-frequency reference signal refer to the output of 1011 or the divided output of path#2 , or path#3 or path#4, the divided frequency reference signal corresponds to the claimed low frequency reference signal, column 12, line 22) wherein the system adopts a dual-input Phase-Locked Loop (PLL) stellate coupled structure or a dual-input PLL butterfly-shaped coupled structure (for “stellate” structure refer to Fig. 10 or Fig. 11 and Fig. 16 (column 14, lines 61-67, column 15, lines 1-9) where each of the 4 paths (integrated circuits) includes a dual-input PLL “stellate” coupled structure which includes the components in 1601 (or 1602 or 1602 or 1604) and a respective Loop Filter (e.g. 902 of Fig. 10). Note that 803 of Fig. 8 is “a low frequency PLL” column 10, lines 50-57 therefore the components in 1601 (or 1602 or 1602 or 1604, refer to column 15, lines 6-9 refer to the star topology which corresponds to the claimed “stellate” topology) and a respective Loop Filter correspond to a PLL. Regarding the PLL being a dual-input, refer to Fig. 16, column 14, lines 61-64 also related Fig. 15) refer for example to dual-inputs 1611, 1612 ), and PLLs are coupled with each other via a single wire (Fig. 16 single wire coupling port 1611 or 1612 to a neighbor PLL as shown); the dual-input PLL butterfly-shaped coupled structure connects n dual-input PLLs through chain closure which mutually transmit one Nth of a local oscillator signal for interlocking to achieve synchronization of the local oscillator signal; the dual-input PLL stellate coupled structure connects m dual-input PLLs by lumping (m = 4 for example as disclosed by Fig. 16 and Fig. 10 or Fig. 11, “lumping” of the PLLs performed based on the topology of Fig. 16 and Fig. 10 or Fig. 11), and local oscillator signals on the multiple IC chips in an array element are synchronized by a given reference signal (column 14, lines 33-42, 62-64 synchronization of local oscillator signals takes is according to the selected (given) reference signal out of mux of the dual-input PLLs  of Fig. 16, Fig. 15 is also relevant refer to mux 1527); where n≥3 and m≥3 (m = 4), and a transmission wire is used for interconnection between the dual-input PLLs (transmission wire used to supply Ref Clk to each of the paths (four) and is used for (subsequent) interconnection between the dual-input PLLs by supplying neighboring PLL inputs to a mux and then PD (of Fig. 16 also Fig. 10, 11)) and wherein the dual-input PLL butterfly-shaped coupled structure has a dual-input PLL module of the n dual-input PLLs in each of the multiple IC chip, and each IC chip is sequentially interconnected through a common Input-Output (IO) port, and an interconnection phase shift generated by the transmission wire is compensated by a Delay-Locked Loop (DLL) compensation circuit; wherein DLL compensation circuit consists of consists of a voltage-controlled delay line (VCDL), a phase detector (PD), a charge pump (CP) and a loop filter (LF); and the dual-input PLL butterfly-shaped coupled structure is constructed such that: a common IO port of a first dual-input PLL1 is connected to a common IO port of a second dual-input PLL2, another common IO port of the second dual-input PLL2 is connected to a common IO port of a third dual-input PLL3, another common IO port of the third dual-input PLL3 is connected to a common IO port of a fourth dual-input PLL4; a common IO port of a n-1th dual-input PLLn-1 is connected to a common IO port of a nth dual-input PLLn, and another common IO port of the nth dual-input PLLn is connected to another common IO port of the first dual-input PLL1, so as to form a closed loop (these limitations further limit the ”butterfly-shaped coupled structure, but Lye et al. is relied upon for disclosing the “stellate” coupled structure)..
Lye et al. do not disclose: on-chip, based on a left-handed material.
	In the field of implementing distribution of LO signals, Gallagher et al. disclose: on-chip (Fig. 6A [0012] system for synchronizing local oscillators, [0032], lines 1-3, 13-14 of [0037] system for synchronizing LOs residing on a dedicated chi…i.e. on-chip).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PLL coupled structure of Lye et al. (which comprises a four path LO alignment system) on-chip (on a chip) as disclosed by Gallagher et al. because it is a known and suitable implementation for a local oscillator synchronizing system (Gallagher et al. lines 1-3, 13-14 of [0037]).
	Neither modified Lye et al. nor Gallagher et al. disclose: based on a left-handed material.
In the field of implementing signal distribution, JP 2013-017067A discloses: based on a left-handed material (Fig. 1, in phase distribution unit 3 implemented as 8 and shown in Fig. 5,  approximate middle of page 5 of translation where 10 is a left handed (material) circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement to the distribution of Ref Clk 301 of Lye et al. (of Fig. 10 or Fig. 11 to the four paths (only two are shown)) to suppress any phase noise of subsequent stages in the system of Lye et al. (JP 2013-017067A page 5, text above Embodiment 2).

With respect to claim 5, modified Lye et al. discloses: wherein the interconnection between the dual-input PLLs adopts a transmission wire of a lumped unit ladder network (as shown in JP 2013-017067A Fig. 5)  based on a left-handed material (LHM of circuit 10 within 8 of Fig. 5), and the network cascades LC units the same as an infinitesimal circuit model and has a transmission coefficient as illustrated in the following formula under a lossless condition:
	                
                    β
                    
                        
                            ω
                        
                    
                    =
                     
                    -
                     
                    
                        
                            1
                        
                        
                            ω
                            
                                L
                                C
                            
                        
                    
                
            
where C is a capacitance value per unit length of the transmission wire, L is an inductance value per unit length of the transmission wire, and ω is a signal angular velocity of the transmission wire (cascaded LHM 10 of Fig. 5 of  JP 2013-017067A, on the “right” side of 8, have a transmission coefficient as claimed since they form a ladder as the one shown in Fig. 3 of the instant application).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
How (U.S. 2015/0381707) [0030] disclose different topologies including a “butterfly” topology.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        04/20/2022